DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (“Chiu”) (U.S. Patent Application Publication Number 2017/0153997) and Moss et al. (“Moss”) (U.S. Patent Number 6,807,593).
Regarding Claim 1, Chiu discloses a bus system, comprising: 
a master device (Figure 2, item 10); 
a bus (Figure 2, see connections between items 10 and 14); and  
a plurality of slave devices electrically connected to the master device via the bus (Figure 2, items 14); 

Chiu does not expressly disclose wherein when the alert handshake control line is at a first voltage level and a first slave device of the plurality of slave devices wants to communicate with the master device via the bus, the first slave device controls the alert handshake control line to be at a second voltage level via the alert handshake pin, to make the plurality of slave devices enter a synchronization stage;
wherein when the first slave device is in an assignment stage and in communication with the master device via the bus, in a first phase of phases of each assignment period of the assignment stage corresponding to the first slave device, the first slave device controls the alert handshake control line to be at the second voltage level via the alert handshake pin, and the first slave device controls the alert handshake control line to be at the first voltage level via the alert handshake pin in the phases other than the first phase in the assignment period; 
wherein a number of clock cycles of each of the phases is less than a number of the clock cycles of the assignment stage.  
In the same field of endeavor (e.g., master/slave communication techniques), Moss teaches wherein when the alert handshake control line (Figure 2, item 254; i.e., a slave request line) is at a first voltage level (i.e., a high level is the standard voltage level; when a slave device desires to request transmitting read data, it asserts the slave request line 254 by producing a low voltage [see Figure 4, item 440]) and a first slave device (Figure 2, item 204) of the plurality of slave devices (Figure 2, items 204 and 206) wants to communicate with the master device via the bus, the first slave device controls the alert handshake control line to be at a second voltage level (i.e., a low voltage level) via the alert handshake pin, to make the plurality of slave devices enter a synchronization stage (Column 5, lines 38-
wherein when the first slave device is in an assignment stage (i.e., the first slave device 204 is “assigned” to transmit the read data to the master device 200 or 202) and in communication with the master device (Figure 2, item 200 or 202) via the bus (Figure 2, item 252), in a first phase of phases (Figure 4, times 3-6) of each assignment period of the assignment stage corresponding to the first slave device, the first slave device controls the alert handshake control line to be at the second voltage level via the alert handshake pin (i.e., the DATARDY1 signal is asserted at a low voltage level), and the first slave device controls the alert handshake control line to be at the first voltage level via the alert handshake pin in the phases other than the first phase in the assignment period (i.e., in a subsequent phase of the assignment period [time periods 4-6], the DATARDY1 signal is placed at a high voltage level); 
wherein a number of clock cycles of each of the phases is less than a number of the clock cycles of the assignment stage (Figure 4; i.e., each of the individual phases of the assignment stage comprises a single clock cycle [e.g., each of time periods 3-6], whereas the entire assignment stage comprises three clock cycles).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Moss’ teachings of master/slave communication techniques with the teachings of Chiu, for the purpose of permitting master devices to post read operations for a slave device for processing in parallel by that slave device so that system bus performance may be improved (see Moss, Column 2, lines 8-13).

Regarding Claim 2, Moss teaches wherein in the phase other than the first phase in each assignment period, the first slave device detects the voltage level of the alert handshake control line to 

Regarding Claim 3, Moss teaches wherein when a second slave device (Figure 2, item 206) of the slave device detects, in the first phase of each assignment period, that the alert handshake control line is at the second voltage level, the second slave device determines that the master device is communicating with the first slave device (Column 6, lines 29-42).

Regarding Claim 4, Moss teaches wherein when the second slave device detects that the alert handshake control line is at the first voltage level in the phases of each assignment period, the second slave device determines that the master device is not in communication with the plurality of slave device (Column 6, lines 29-58).

Regarding Claim 5, Moss teaches wherein in a synchronization end stage between the synchronization stage and the assignment stage, the first slave device controls the alert handshake control line to be at the first voltage level via the alert handshake pin, wherein a number of clock cycles of the synchronization end stage is less than a number of clock cycles of each of the phases by at least one clock cycle (Figure 4, item 444; i.e., the rising edge of the DATARDY1 signal).

Regarding Claim 6, Moss teaches wherein in each assignment period, a number of the phases is equal to a number of the plurality of slave devices (Column 4, lines 61-65; i.e., the number of slave devices is variable and thus may be equal to the number of phases).

Regarding Claim 7, Chiu discloses a pull-up resistor coupled to the alert handshake control line; wherein the second voltage level is a low voltage level, and the first voltage level is a high voltage level (Figure 2, see resistor connected to voltage V3).

Regarding Claim 8, Chiu discloses a bus system, comprising: 
a master device (Figure 2, item 10); 
a bus (Figure 2, see connections between items 10 and 14); and  
a plurality of slave devices electrically connected to the master device via the bus (Figure 2, items 14); 
wherein each of the plurality of slave devices comprises an alert handshake pin (Figure 2, items 146), and the alert handshake pins of the plurality of slave devices are electrically connected to a pull-up resistor via an alert handshake control line (Figure 2, see resistor connected to voltage V3).
Chiu does not expressly disclose wherein when the alert handshake control line is at a first voltage level and a first slave device of the plurality of slave devices wants to communicate with the master device via the bus, the first slave device controls the alert handshake control line to be at a second voltage level via the alert handshake pin, so as to make the plurality of slave devices enter a synchronization stage; 
wherein each of plurality of slave devices detects the voltage level of the alert handshake control line in phases of each assignment period of an assignment stage other than the phase corresponding thereto, so as to determine whether the master device is in communication with one of the plurality of slave devices; 
wherein in each assignment period, a number of the phases is equal to a number of the plurality of slave devices.  

wherein each of plurality of slave devices detects the voltage level of the alert handshake control line in phases (Figure 4, times 3-6) of each assignment period of an assignment stage (i.e., the first slave device 204 is “assigned” to transmit the read data to the master device 200 or 202) other than the phase corresponding thereto, so as to determine whether the master device is in communication with one of the plurality of slave devices (Column 5, lines 38-56 and also Column 6, lines 29-58); 
wherein in each assignment period, a number of the phases is equal to a number of the plurality of slave devices (Column 4, lines 61-65; i.e., the number of slave devices is variable and thus may be equal to the number of phases).
The motivation discussed above with regards to Claim 1 applies equally as well to Claim 8.

Regarding Claim 9, Moss teaches wherein when the first slave device is in communication with the master device via the bus, the first slave device drives the alert handshake control line via the alert handshake pin in a first phase corresponding to the first slave device in each assignment period, to make 

Regarding Claim 10, Moss teaches wherein in the phases other than the first phase of each assignment period, the alert handshake control line is at the first voltage level, and each of the phases comprise two clock cycles (Figure 4, items 420 and 422); wherein in a synchronization end stage (Figure 4, item 444; i.e., the rising edge of the DATARDY1 signal) between the synchronization stage and the assignment stage, the first slave device controls the alert handshake control line to be at the first voltage level via the alert handshake pin, wherein a number of clock cycles of the synchronization stage is less than a number of clock cycles of each of the phases (Column 6, lines 36-39).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495.  The examiner can normally be reached on Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2185